Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 15, 2016

                                      No. 04-16-00181-CV

THREE THOUSAND FOUR HUNDRED FORTY-FIVE DOLLARS ($3,445.00) UNITED
                      STATES CURRENCY,
                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-08281
                            Honorable Larry Noll, Judge Presiding

                                         ORDER
       Appellant is an inmate acting pro se in a civil suit. Appellant asserts he is indigent, but
he did not file an affidavit of indigence “in the trial court with or before the notice of appeal.”
TEX. R. APP. P. 20.1(c)(1) (emphasis added).
        On June 1, 2016, we abated this appeal so any party could filed a contest to Appellant’s
affidavit of indigence. We ordered any party wishing to file a contest to file it in this court by
June 13, 2016. No contest was timely filed. For purposes of this appeal, Appellant is indigent.
“[T]he trial court clerk and the court reporter must prepare the appellate record without
prepayment.” TEX. R. APP. P. 20.1(k).
       We REINSTATE the appellate timetable. The clerk’s and reporter’s records are due
within FIFTEEN DAYS of the date of this order.
                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court